 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
     DERRICK L. JOHNSON,                                  Case No. 1:18-cv-00887-LJO-EPG (PC)
 7
                   Plaintiff,                             ORDER DISMISSING CASE FOR
 8                                                        FAILURE TO PAY FILING FEE
           v.
 9                                                        (ECF NO. 14)
     SCOTT KERNAN,
10
                   Defendant.
11

12

13          Derrick Johnson (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
14   action filed pursuant to 42 U.S.C. § 1983.
15          On September 24, 2018, the Court issued an order denying Plaintiff’s request to proceed
16   in forma pauperis, ordering Plaintiff to pay the $400.00 filing fee in full within thirty days if he
17   wanted to proceed with this action, and warning Plaintiff that “[f]ailure to pay the filing fee
18   within thirty days from the date of service of this order will result in the dismissal of this
19   action.” (ECF No. 14, p. 2).
20          The thirty-day period has expired and Plaintiff has failed to pay the $400 filing fee.
21          Accordingly, IT IS ORDERED that this case is DISMISSED without prejudice.
22
     IT IS SO ORDERED.
23

24      Dated:     November 24, 2018                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28

                                                      1
